Title: To Thomas Jefferson from Ferdinand Grand, 21 July 1787
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris le 21 Juillet 1787.

J’ai l’honneur de vous remettre la notte des articles qui ont eu lieu pour le Compte des Etats de virginie depuis le dernier rèlevé dont vous avez pris connoissance; il rèsulte seulement de cette petite notte £11655.2. à porter au debit, et £5300. à porter au crèdit.
Vous m’avez communiqué, Monsieur, que vous dèsiriés quelques Transitions du Compte des Etats Unis à celui de virginie et de celui-ci à l’autre. Je prendrai la liberté de vous observer que si par cet arrangement le Bloc du Compte des Etats de Virginie devenoit plus considèrable cela pourroit augmenter l’objet de la somme de mon avance en general; ce que je voudrois èviter. Je vous demande donc la grace de ne rien changer à ce qui èxiste  jusqu’à d’autres moments. J’èspère que vous aurés la bonté d’entrer dans mes motifs à cet egard.
J’ai l’honneur d’être avec beaucoup de Considèration Monsieur Vôtre très humble et très obéissant Serviteur,

Grand

